Exhibit 21.1 SUBSIDIARIES OF THE COMPANY SUBSIDIARIES OF GULFMARK OFFSHORE, INC. Name of Subsidiary or Organization State or Country of Incorporation GulfMark UK Limited United Kingdom GulfMark North Sea Limited United Kingdom GulfMark Personnel UK Limited United Kingdom GulfMark UK International Limited United Kingdom GulfMark Guernsey Limited Guernsey GulfMark Guernsey International Limited Guernsey GulfMark Asia Pte. Ltd. Singapore Gulf Offshore Marine International, S. de R.L. Panama GulfMark Servicos Maritimos do Brasil Limitada Brazil Semaring Logistics (M) Sdn. Bhd. Malaysia GulfMark Malaysia Inc. Malaysia Chalvoyage (M) Sdn. Bhd. Malaysia GulfMark Malaysia Sdn. Bhd. Malaysia GulfMark Malta Ltd. Malta GulfMark Servicios de Mexico, S. de R.L. de C.V. Mexico GulfMark de Mexico, S. de R.L. de C.V. Mexico GulfMark Maritime S. de R.L. de C.V. Mexico Gulf Channel Offshore Servicos LDA Angola GulfMark Norge AS Norway GulfMark AS Norway GulfMark Rederi AS Norway Gulf Offshore Marine International B.V. Netherlands GulfMark Oceans, L.P. Cayman Islands GOMI Holdings, Inc. Delaware GM Offshore, Inc. Delaware GulfMark Capital, LLC Delaware GulfMark Management, Inc. Delaware GulfMark Resources, LLC Delaware GulfMark Shipping, LLC Delaware GulfMark Americas, Inc. Delaware GulfMark Thailand, LLC Delaware GulfMark Marine Trinidad Limited Trinidad & Tobago
